DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	Applicant’s amendment and remarks filed May 6, 2022, are responsive to the office action mailed January 6, 2022.  Claims 5-6 and 22-39 were previously pending and claims 6, 22-27, 29-35, and 38-39, have been amended.  Claims 5-6 and 22-39 are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 5-6 and 22-39 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The amendment has overcome this ground of rejection.
Response to Arguments
Pertaining to rejection under 35 USC 112 in the previous office action
Applicant’s arguments with respect to claims 5-6 and 22-39 have been considered but are moot because the amendment has addressed the previously expressed rationale for the rejection.
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant's arguments filed May 6, 2022, have been fully considered but they are not persuasive. Claims 5-6 and 22-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.
Applicant cites the limitations added in the presently considered amendment argues
“these features, in addition to other features of amended claim 30, create a practical application of the judicial exception. Further, this feature improves classification of the one or more potential product items at the next iterations through updating of the confidence score of the one or more potential product items and therefore, is not a mental process...”.  Remarks p.11.

Applicant thus states its position but does not support its positions with any substantive rationale.  Applicant declares 
"A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception."  Ibid.

Applicant however does not indicate how any of these statements or representations effectively support its position.  The statements are not prima facie persuasive and thus without support they are not persuasive.  The rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-6 and 22-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.
Representative claim 30 recites inter alia 
“processing a receipt image of a purchase transaction… the processing further comprising: generating tokens from items of content in the receipt image; identifying an image box that is associated with one or more tokens of the generated tokens from the items of content in the receipt image; classifying the one or more tokens as a price token, quantity token, or descriptive content token; identifying a set of potential product items that corresponds to a classification of the one or more tokens; classifying the set of potential product items as an actual product item, wherein the classifying further comprising: identifying one or more potential product items associated with a confidence score that falls below a predetermined confidence threshold; wherein for each of the one or more potential product items associated with the confidence score that falls below the predetermined confidence threshold receiving clarification data regarding the one or more potential product items; updating the confidence score of the one or more potential product items as one or more actual product items according to the clarification data; and using an updated confidence score as sample data input in a machine learning process to improve classification of the one or more potential product items at a next iteration.”

The claim recites processing a receipt image to generate tokens associated with items in the image and classifying the tokens as price, quantity, or descriptive content, and identifying potential products corresponding to a classification.  The claim then scores potential products relative to a confidence score, receives clarification data for those with a low score, and updates the score based on the clarification so the potential product is an actual product.  The updated score is used to improve future potential product classification.  The limitation of processing a receipt for tokenizing data for classification and product scoring for judgement of confidence, under its broadest reasonable interpretation, covers mental processes.  Processing in the context of this claim encompasses the user manually processing a receipt. In the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), now formalized in MPEP 2106, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the claims set forth commercial sales activities and managing interactions between people, which falls in the “certain methods of organizing human activity” grouping of abstract idea.  Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The recitation of generic computer components does not effect that determination.  Claims 22-29 and 5-6 do not recite any additional elements in any case.  Other than reciting execution of instructions on a computing device and “one or more processors of a computer system,” in claim 30, and the computer system comprising a processor and memory in claim 39, nothing in the claims precludes them from practically being performed in the mind.  The processor is recited at a high-level of generality (i.e., as a generic processor performing functions that are only identified by their desired result rather than any specifically described acts undertaken by the processor) such that it amounts no more than mere instructions to apply the abstract idea using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. MPEP 2106.05; 2019 PEG, step 2B.  The claims are not patent eligible.
Finally, dependent claims 5-6, 23-29, and 31-38, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the calculations and identification of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 5-6 and 22-39 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 30, and 39, are rejected under 35 U.S.C. 103 as being unpatentable over Molnar et al. (Pub. No. US 2006/0262910 A1) in view of Spero (Paper No. 20191008; US 2004/0083134) and further in view of Brelig et al. (Pub. No. US 2013/0204754 A1).
Molnar, Spero, and Brelig, all teach a) utilizing receipts for purchases, b) digitizing the receipts to access the product purchase information therein, c) isolating and categorizing the data contained in the receipts, and d) using the gathered results for analysis of the commercial data, and at least Molnar further discloses, regarding 
Claim 30. A computer-readable medium bearing computer-executable instructions which, when executed on a computing device comprising at least a processor, carry out a method on the computing device (see at least ¶¶0010-0013), the method comprising: processing a receipt image of a purchase transaction by one or more processors of a computer system (see at least abstract, fig. 3B, ¶0024 “entries for (a) a business card 262; (b) a receipt 264”), the processing further comprising: 
	●	generating tokens from items of content in the receipt image (see at least abstract, ¶0033 “each of the three captured images … is identified and tagged”);
	●	identifying an image box that is associated with one or more tokens of the generated tokens from the items of content in the receipt image (see at least abstract, ¶0033 “each of the three captured images … is identified and tagged,” ¶0101 “processing of a document, represented as tokenizations comprised of tokens, … subdividing a document into blocks”);
	●	classifying the one or more tokens as a price token, quantity token, or descriptive content token (see at least abstract, ¶0070 “The classification server 570 analyzes … by isolating the …amount paid”.  Please note: the claim language consisting of a series of optional or alternative limitations separated by “or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).
		Molnar teaches all of the above as noted and further discloses identifying a data set corresponding to a classification of the one or more tokens, but does not explicitly describe identifying a set of potential product items that corresponds to a classification of the one or more tokens.  Spero also discloses the above noted features and teaches  	●	identifying a set of potential product items that corresponds to a classification of the one or more tokens (see at least ¶¶0040, 0042).
		Molnar in view of Spero further discloses classifying the set of potential product items as an actual product item, wherein the classifying further comprising:
	●	identifying one or more potential product items associated with a confidence score that falls below a predetermined confidence threshold (see at least Molnar figs. 9-12, ¶0118);
	●	wherein for each of the one or more potential product items associated with the confidence score that falls below a predetermined confidence threshold receiving validation data regarding the one or more potential product items (see at least Molnar
Figs. 10-12, ¶0120);
	●	updating the confidence score of the one or more potential product items as one or more actual product items according to the validation data (see at least Molnar
Figs. 10-12, ¶0120).
		Molnar in view of Spero teaches all of the above as noted but does not explicitly disclose using an updated confidence score as sample data input in a machine learning process to improve classification of the one or more potential product items at a next iteration.  Brelig also teaches the same common features noted above, and further discloses 
	●	using an updated confidence score as sample data input in a machine learning process to improve classification of the one or more potential product items at a next iteration (see at least Brelig ¶¶0018, 0024-0025, 0027-0028).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the invention of Molnar to include identifying a set of potential product items that corresponds to a classification of the one or more tokens, as taught by Spero, and to modify the invention of Molnar in view of Spero to include using an updated confidence score as sample data input in a machine learning process to improve classification of the one or more potential product items at a next iteration, as taught by Brelig, since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the features from Spero in the invention of Molnar and to include the features from Brelig in the invention of Molnar in view of Spero.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Claims 5-6, 23-29, and 31-38, are rejected under 35 U.S.C. 103 as being unpatentable over Molnar et al. (Pub. No. US 2006/0262910 A1) in view of Spero (Paper No. 20191008; US 2004/0083134), further in view of Brelig et al. (Pub. No. US 2013/0204754 A1), and further in view of Csulits et al. (Paper No. 20211222; US 2012/0189186).
Molnar, Spero, and Brelig, all teach a) utilizing receipts for purchases, b) digitizing the receipts to access the product purchase information therein, c) isolating and categorizing the data contained in the receipts, and d) using the gathered results for analysis of the commercial data, as well as the features described above, and Csulits also teaches a) utilizing receipts for purchases, b) digitizing the receipts to access the product purchase information therein, c) isolating and categorizing the data contained in the receipts, and d) using the gathered results for analysis of the commercial data, and Csulits additionally discloses, regarding
Claim 31. The computer-readable medium of Claim 30: wherein the validation data identify a potential product item as the actual product item for the image box and wherein the updating the confidence score of the one or more potential product items according to the validation data comprises modifying the confidence score of the identified potential product item to exceed the predetermined confidence threshold (Csulits teaches identify content type In figure 3 and known information in static database).

32. The computer-readable medium of Claim 31, wherein the potential product item with a modified confidence score is used as a training data for the machine learning process (Brelig ¶¶0018, 0024-0025, 0027-0028, in view of Csulits, maximum possible score, [0185])

33. The computer-readable medium of Claim 31, wherein the validation data indicate that the actual product item in the image box is not found in the one or more potential product items.  (Csulits, none match, [0362]). 

34. The computer-readable medium of Claim 31, further comprising: storing the identified potential product item that includes a modified confidence score (Csulits, maximum possible score, [0185], score [0480])

35. The computer-readable medium of Claim 31, wherein the validation data of the one or more potential product items indicate that the image box of the potential product items does not include the actual product item (item [0046]).

36. The computer-readable medium of Claim 31, wherein different product items are associated with different predetermined confidence thresholds (confidence score, [0480]).

37. The computer-readable medium of Claim 31, wherein the processing of the receipt image includes Optical Character Recognition (OCR) scanning of the purchase transaction (see at least Csulits ¶0056.  Please note: this feature is disclosed in every reference cited.)

38. The computer-readable medium of Claim 31: wherein the validation data of the potential product items identifies a potential product item as the actual product item for the image box and wherein updating the one or more potential product items according to the validation data comprises modifying the confidence scores of the potential item to have a highest confidence score of the one or more potential product items (modify confidence score, [0480]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the invention of Molnar in view of Spero and further in view of Brelig to include the above noted features of claims 31-38, as taught by Csulits, since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the features from Csulits in the invention of Molnar in view of Spero and further in view of Brelig.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Pertaining to method and system claims 22-29, 5-6 and 39, respectively:
		Claims 22-29, 5-6, 39 are directed to a receipt processing method and system and recite the same or similar limitations as those addressed above for claims 30-38.  Claims 22-29, 5-6, 39 are therefore rejected for the same reasons as set forth above for claims 30-38.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        June 17, 2022